ME. JUSTICES ANGSTMAN and DAVIS.
Eelator has applied for a writ of Supervisory Control or other-appropriate writ to review the action of the Respondent Court and the Hon. E. E. Fenton, the judge presiding therein, in denying his application for a recount of the votes cast in the general election held on November 6, 1956, for the respective candidates for District Judge. While this has been recognized by this court as an appropriate method of reviewing the order of the Respondent Court, yet the Writ of Supervisory Control is a discretionary Writ—does not issue as a matter of course—In re Weston, 28 Mont. 207, 72 Pac. 512—and will not be issued when the application shows on its face that the Trial Judge and Respondent Court were and are not in error on the ruling made.
Such is the proceeding here and accordingly the application is denied.